Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of steel in strips the same in all material respects as that the subject of Abstract 58580, the merchandise was held dutiable as follows: (1) The items marked “A” at 12)4 percent under the provision in paragraph 316 (a) (19 U. S. C. § 1001, par. 316 (a)), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52462), for steel in strips thicker than five one-hundredths of 1 inch, and (2) the items marked “B” at 10 percent under the provision in said paragraph, as modified, supra, for steel in strips thicker than one one-hundredths and not thicker than five one-hundredths of 1 inch.